1

                                                                              FILED IN THE
2                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


3                                                                    Jan 22, 2019
                                                                         SEAN F. MCAVOY, CLERK
4

5                          UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                        No. 1:16-PO-08137-MKD-1

8                        Plaintiff,                   ORDER GRANTING
                                                      DEFENDANT’S MOTION TO
9    vs.                                              DISMISS CASE WITHOUT
                                                      PREJUDICE AND GRANTING
10   JAIME P. SUAREZ,                                 DEFENDANT’S MOTION TO
                                                      EXPEDITE AND STRIKING
11                       Defendant.                   STATUS HEARING

12                                                    ECF Nos. 39, 40

13

14         Before the Court are Defendant’s unopposed Motion to Dismiss Case

15   Without Prejudice (ECF No. 39) and unopposed Motion to Expedite (ECF No.

16   40). For the reasons set forth in the motions;

17         IT IS HEREBY ORDERED:

18      1. The Motion to Expedite (ECF No. 40) is GRANTED.

19      2. The Motion to Dismiss Case Without Prejudice (ECF No. 39) is

20         GRANTED.

21

22   ORDER - 1
1      3. This case shall be DISMISSED WITHOUT PREJUDICE.

2      4. The status hearing currently scheduled for Friday, January 25, 2019 at

3         10:00 AM in Yakima, Washington is STRICKEN.

4      5. The District Court executive is directed to file this order, provide copies to

5         counsel, and close the file.

6      DATED January 22, 2019.

7                                s/Mary K. Dimke
                                 MARY K. DIMKE
8                       UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22   ORDER - 2
